Exhibit 10.62

 

FIFTH AMENDMENT TO SECURITIZATION AGREEMENTS

 

THIS FIFTH AMENDMENT TO SECURITIZATION AGREEMENTS (this “Amendment”), is made
and entered into as of December 19, 2002 (the “Effective Date”), by and among
LABOR READY, INC., a Washington corporation (the “Parent”), each of the Parent’s
Subsidiaries listed on the signature pages hereto as a “Selling Subsidiary”
(each, a “Selling Subsidiary”; Parent and each Selling Subsidiary are
hereinafter sometimes referred to individually as an “Originator” and
collectively as the “Originators”), LABOR READY FUNDING CORPORATION, a Delaware
corporation (the “Buyer”; Buyer and each Originator are hereinafter sometimes
referred to individually as a “Company” and collectively as the “Companies”),
REDWOOD RECEIVABLES CORPORATION, a Delaware corporation (“Redwood”), as Conduit
Lender (in such capacity, the “Conduit Lender”), and GENERAL ELECTRIC CAPITAL
CORPORATION, a Delaware corporation (“GE Capital”), as Committed Lender (in such
capacity, the “Committed Lender”; together with the Conduit Lender referred to
herein collectively as the “Lenders”), as Administrative Agent for the Lenders
(in such capacity, the “Administrative Agent”), as Collateral Agent for the
Conduit Lender and the Conduit Lender Secured Parties (in such capacity, the
“Collateral Agent”), as Operating Agent for Redwood (in such capacity, the
“Operating Agent”), and as Liquidity Agent for the Liquidity Lenders (in such
capacity, the “Liquidity Agent”).

 

W I T N E S E T H:

 

WHEREAS, each of the Selling Subsidiaries and the Parent are parties to a
certain Receivables Sale Agreement, dated as of March 1, 2001 (as amended to the
date hereof, the “Receivables Sale Agreement”; capitalized terms used herein and
not otherwise defined herein shall have the meanings given such terms in Annex X
to the Receivables Sale Agreement as amended by this Amendment), whereby each
Selling Subsidiary has agreed to sell or otherwise transfer to the Parent, and
the Parent has agreed to purchase or otherwise acquire from such Selling
Subsidiaries, all of the right, title and interest of such Selling Subsidiaries
in the Receivables; and

 

WHEREAS, the Parent and the Buyer are parties to a certain Receivables Sale and
Contribution Agreement, dated as of March 1, 2001 (as amended to the date
hereof, the “Transfer Agreement”), whereby the Parent has agreed to sell,
contribute or otherwise transfer to Buyer, and Buyer has agreed to purchase or
otherwise acquire from the Parent, all of the right, title and interest of the
Parent in the Receivables; and

 

WHEREAS, the Buyer, the Lenders and the Administrative Agent are parties to a
certain Receivables Funding Agreement, dated as of March 1, 2001 (as amended to
the date hereof, the “Funding Agreement”), pursuant to which, among other
things, the Lenders have agreed, subject to certain terms and conditions, to
make Advances to the Buyer to fund its purchases of the Receivables; and

 

WHEREAS, Redwood and GE Capital, as Liquidity Agent, Initial Liquidity Lender,
Collateral Agent and Operating Agent are parties to a certain Liquidity Loan and
Asset Purchase Agreement, dated as of March 1, 2001 (the “Liquidity Loan
Agreement”; the Receivables Sale Agreement, the Transfer Agreement, the Funding
Agreement and the Liquidity Loan Agreement,

 

--------------------------------------------------------------------------------


 

together with all exhibits and annexes thereto, are referred to herein
collectively as the “Securitization Agreements”), pursuant to which, among other
things, the Liquidity Lenders have agreed, subject to certain terms and
conditions, to make Liquidity Loans to Redwood; and

 

WHEREAS, the Companies have requested that the Securitization Agreements be
amended in certain respects, and the Lenders, the Administrative Agent and the
Collateral Agent are willing to agree to such amendments subject to the terms
and conditions of this Amendment.

 

NOW THEREFORE, in consideration of the premises and mutual covenants contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

1.                                     Amendment of Securitization Agreements.

 

1.1                                Section 2.07(c) of the Funding Agreement is
hereby deleted in its entirety and restated as follows:

 

(c)  The Borrower agrees to pay to the Administrative Agent, for the account of
the Applicable Lender, an unused facility fee (the “Unused Facility Fee”) equal
to (i) one-quarter of one percent (0.25%) per annum, calculated daily from the
Closing Date through, but not including, the Fifth Amendment Effective Date, and
(ii) one-half of one percent (0.50%) per annum on and all times after the Fifth
Amendment Effective Date, in each case calculated daily and payable monthly in
arrears on the Fifth Business Day of each month, on the amount by which the
Maximum Facility Amount as in effect on such date exceeds the sum (without
duplication) of the aggregate Outstanding Principal Amount and Standby L/C
Exposure on such date, which fee shall be fully earned when payable and shall be
non-refundable.

 

1.2                                Annex G is hereby amended by adding as a new
clause (d) the following financial covenant:

 

(d)  Minimum Excess Liquidity. The Credit Parties as defined in Annex A to the
Letter of Credit Agreement shall maintain an Excess Liquidity under and as
defined in Annex A to the Letter of Credit Agreement at all times after the
Fifth Amendment Effective Date of not less than $45,000,000.

 

1.3                                Annex G is hereby further amended by deleting
clause (z) of the definition of “Fixed Charge Coverage Ratio” and inserting the
following new clause (z) to read in its entirety:

 

(z) the sum of all payments made in respect of Permitted Acquisitions and the
lesser of (A) the amount of actual payments made during such period in respect
of Permitted Stock Repurchases and (B) $5,000,000 to

 

1.4                                Annex X is hereby amended by deleting the
definitions of “Availability” and “Maximum Facility Amount” and substituting in
lieu thereof new definitions to read in their entirety as follows:

 

2

--------------------------------------------------------------------------------


 

“Availability” shall mean, as of any date of determination, the amount equal to
the lesser of: (a) (i) the Borrowing Base multiplied by the Advance Discount
Rate plus (ii) Intra-Week Receivables multiplied by the Intra-Week Receivables
Advance Rate minus (iii) the Discount Reserve and the Dilution Reserve, minus
(iv) the Availability Block, and (b) the Maximum Facility Amount.

 

“Maximum Facility Amount” shall mean $80,000,000, as such amount may be reduced
in accordance with Section 2.02(a) of the Funding Agreement.

 

1.5                              Annex X is hereby amended by adding in
alphabetical order the following new definitions:

 

“Availability Block” shall mean $5,000,000.

 

“Fifth Amendment Effective Date” shall mean means December 19, 2002.

 

2.                                      No Other Amendments.  Except for the
amendments expressly set forth and referred to in Section 1 above, the
Securitization Agreements shall remain unchanged and in full force and effect.

 

3.                                      Representations and Warranties.  Each
Company hereby represents and warrants to the Lenders, the Administrative Agent
and the Collateral Agent that (a) this Amendment has been duly authorized,
executed and delivered by each Company, (b) after giving effect to this
Amendment, no Termination Event, Incipient Termination Event, Event of Servicer
Termination or Incipient Servicer Termination Event has occurred and is
continuing as of this date, and (c) after giving effect to this Amendment, all
of the representations and warranties made by each Company in the Securitization
Agreements are true and correct in all material respects on and as of the date
of this Amendment (except to the extent that any such representations or
warranties expressly referred to a specific prior date).   Any breach in any
material respect by any Company of any of its representations and warranties
contained in this Section 3 shall be a Termination Event and an Event of
Servicer Termination for all purposes of the Securitization Agreements.

 

4.                                      Ratification.  Each Company hereby
ratifies and reaffirms each and every term, covenant and condition set forth in
the Securitization Agreements and all other documents delivered by such Company
in connection therewith (including without limitation the other Related
Documents to which each Company is a party), effective as of the date hereof.

 

5.                                      Estoppel. To induce the Lenders and the
Administrative Agent to enter into this Amendment, each Company hereby
acknowledges and agrees that, as of the date hereof, there exists no right of
offset, defense or counterclaim in favor of any Company as against any Lender,
the Administrative Agent or the Collateral Agent with respect to the obligations
of any Company to any Lender, the Administrative Agent or the Collateral Agent
under the Securitization Agreements or the other Related Documents, either with
or without giving effect to this Amendment.

 

6.                                      Conditions to Effectiveness.  This
Amendment shall be effective as of the Effective Date upon the receipt by the
Administrative Agent of this Amendment, duly executed,

 

3

--------------------------------------------------------------------------------


 

completed and delivered by each of the Companies, each Lender, the
Administrative Agent and the Collateral Agent.

 

7.                                      Reimbursement of Expenses.  Each Company
hereby agrees that it shall reimburse the Administrative Agent on demand for all
costs and expenses (including without limitation reasonable attorney’s fees)
incurred by such parties in connection with the negotiation, documentation and
consummation of this Amendment and the other documents executed in connection
herewith and therewith and the transactions contemplated hereby and thereby.

 

8.                                      Governing Law.  THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
FOR CONTRACTS TO BE PERFORMED ENTIRELY WITHIN SAID STATE.

 

9.                                      Severability of Provisions.  Any
provision of this Amendment which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof or affecting the validity or enforceability of such provision
in any other jurisdiction.  To the extent permitted by Applicable Law, each
Company hereby waives any provision of law that renders any provision hereof
prohibited or unenforceable in any respect.

 

10.                                Counterparts.  This Amendment may be executed
in any number of several counterparts, all of which shall be deemed to
constitute but one original and shall be binding upon all parties, their
successors and permitted assigns.

 

11.                                Entire Agreement.  The Securitization
Agreements as amended from time to time and by this Amendment embody the entire
agreement between the parties hereto relating to the subject matter hereof and
supersede all prior agreements, representations and understandings, if any,
relating to the subject matter hereof.

 

12.                                Parent and GE Capital’s Capacities.  The
Parent is executing and delivering this Amendment both in its capacity as an
Originator under the Transfer Agreement and as the Servicer under the Funding
Agreement, and all references herein to the “Parent” shall be deemed to include
the Parent in both such capacities unless otherwise expressly indicated. GE
Capital is executing and delivering this Amendment both in its capacity as a
Lender and as the Administrative Agent for the Lenders and the Collateral Agent
for the Conduit Lender and the Conduit Lender Secured Parties, and all
references herein to “GE Capital” shall be deemed to include it in both such
capacities unless otherwise expressly indicated.

 

[Remainder of page intentionally blank; next page is signature page]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Fifth Amendment to
Securitization Agreements to be duly executed by their respective officers
thereunto duly authorized, as of the date first above written.

 

 

 

REDWOOD RECEIVABLES CORPORATION,

 

as the Conduit Lender

 

 

 

 

 

By:

/s/ Brian P. Schwinn

 

 

Name: Brian P. Schwinn

 

Title: Assistant Secretary

 

 

 

 

 

GENERAL ELECTRIC CAPITAL

 

CORPORATION,  as Committed Lender,

 

Administrative Agent and Collateral Agent

 

 

 

 

 

By:

/s/ Craig Winslow

 

 

Its Duly Authorized Signatory

 

 

 

 

 

LABOR READY FUNDING CORPORATION

 

 

 

 

 

By:

/s/ Derrek Gafford

 

 

Name: Derrek Gafford

 

Title: President

 

 

 

 

 

LABOR READY, INC.

 

 

 

 

 

By:

/s/ Steven C. Cooper

 

 

Name: Steven C. Cooper

 

Title: EVP & CFO

 

5

--------------------------------------------------------------------------------


 

 

SELLING SUBSIDARIES:

 

 

 

LABOR READY CENTRAL, INC.

 

 

 

By:

/s/ Timothy J. Adams

 

 

Name:  Timothy J. Adams

 

Title:  President

 

 

 

 

 

LABOR READY CENTRAL II, LLC

 

 

 

 

 

By:  Labor Ready Central, Inc., as its sole Member

 

 

 

By:

/s/ Timothy J. Adams

 

 

Name: Timothy J. Adams

 

Title:  President

 

 

 

 

 

LABOR READY CENTRAL III, LP

 

 

 

By:  Labor Ready Central, Inc., as its sole General Partner

 

 

 

By:

/s/ Timothy J. Adams

 

 

Name:  Timothy J. Adams

 

Title:  President

 

 

 

 

 

LABOR READY GP CO., INC.

 

 

 

 

 

By:

/s/ Timothy J. Adams

 

 

Name:  Timothy J. Adams

 

Title:  President

 

6

--------------------------------------------------------------------------------


 

 

LABOR READY MID-ATLANTIC, INC.

 

 

 

 

 

By:

/s/ Timothy J. Adams

 

 

Name:  Timothy J. Adams

 

Title:  President

 

 

 

 

 

LABOR READY MID-ATLANTIC II, INC.

 

 

 

 

 

By:

/s/ Timothy J. Adams

 

 

Name:  Timothy J. Adams

 

Title:  President

 

 

 

 

 

LABOR READY MID-ATLANTIC III, LP

 

 

 

By:  Labor Ready GP Co., Inc., as its sole General Partner

 

 

 

By:

/s/ Timothy J. Adams

 

 

Name:  Timothy J. Adams

 

Title:  President

 

 

 

 

 

LABOR READY MIDWEST, INC.

 

 

 

 

 

By:

/s/ Timothy J. Adams

 

 

Name:  Timothy J. Adams

 

Title:  President

 

 

 

 

 

LABOR READY NORTHEAST, INC.

 

 

 

 

 

By:

/s/ Timothy J. Adams

 

 

Name:  Timothy J. Adams

 

Title:  President

 

7

--------------------------------------------------------------------------------


 

 

LABOR READY NORTHWEST, INC.

 

 

 

 

 

By:

/s/ Timothy J. Adams

 

 

Name:  Timothy J. Adams

 

Title:  President

 

 

 

 

 

LABOR READY SOUTHEAST, INC.

 

 

 

 

 

By:

/s/ Timothy J. Adams

 

 

Name:  Timothy J. Adams

 

Title:  President

 

 

 

 

 

LABOR READY SOUTHEAST II, INC.

 

 

 

 

 

By:

/s/ Timothy J. Adams

 

 

Name:  Timothy J. Adams

 

Title:  President

 

 

 

 

 

LABOR READY SOUTHEAST III, LP

 

 

 

By:

Labor Ready GP Co., Inc., as its sole
General Partner

 

 

 

 

 

By:

/s/ Timothy J. Adams

 

 

Name:  Timothy J. Adams

 

Title:  President

 

 

 

 

 

LABOR READY SOUTHWEST, INC.

 

 

 

 

 

By:

/s/ Timothy J. Adams

 

 

Name:  Timothy J. Adams

 

Title:  President

 

8

--------------------------------------------------------------------------------


 

 

LABOR READY PUERTO RICO, INC.

 

 

 

 

 

By:

/s/ Timothy J. Adams

 

 

Name:  Timothy J. Adams

 

Title:  President

 

9

--------------------------------------------------------------------------------